*901Appeal from the United States District Court for the Northern District of Georgia.

Per Curiam:

Inasmuch as the Attorney General of Georgia stated at the bar of this Court that plain, speedy, and efficient state remedies were available to appellant, the cause is ordered continued for such period as will enable appellant with all convenient speed to assert such remedies.
Victor Davidson and Standish Thompson filed a brief for certain counties and municipalities of Georgia, as amici curiae, urging affirmance.